Citation Nr: 0827491	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than July 22, 2005, 
for the assignment of a 10 percent rating for gallbladder 
removal.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to August 1994.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), that assigned a 10 percent 
rating for the removal of her gallbladder due to 
cholecystitis, effective from July 22, 2005 (the date of 
claim for increase).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


REMAND

A May 1995 rating decision granted service connection for 
postoperative cholecystitis, rated noncompensable, effective 
September 1, 1994.  The veteran did not appeal the rating or 
effective date assigned, and the May 1995 rating decision 
became final.  38 U.S.C.A. § 7105.  

In July 2005 the veteran filed a claim seeking an increased 
rating for her service-connected gallbladder disability.  A 
December 2005 rating decision granted a 10 percent rating for 
gallbladder removal due to cholecystitis, effective the date 
of claim for increase.  The veteran filed a notice of 
disagreement with the effective date assigned.  She claims 
that the increase should be retroactive to the date of award 
of service connection for cholecystitis.  

Generally, when there is a prior final decision regarding the 
rating of a disability or effective date of award, that 
decision is a legal bar to an effective date prior to the 
date of that decision, and only a request for revision based 
on CUE can result in the assignment of an earlier effective 
date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  

In a March 2006 statement, the veteran alleged that the RO 
committed clear and unmistakable error (CUE) in the May 1995 
rating decision.  The RO has not formally adjudicated the 
claim of CUE in the May 1995 rating decision (the March 2006 
statement of the case (SOC) in the matter at hand included 
some dicta in the matter), and the Board does not have 
jurisdiction to address the matter in the first instance.  

The allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal (as a favorable 
determination in that matter could render the earlier 
effective date claim moot).  Hence, it must be address prior 
to Board's consideration of the veteran's appeal for an 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the veteran's 
claim of CUE in the May 1995 rating 
decision, and notify the veteran of the 
decision and of her appellate rights.  If 
the CUE claim is denied and the veteran 
files a timely notice of disagreement, the 
RO should issue an appropriate SOC and 
notify the veteran that the matter will be 
before the Board only if a timely 
substantive appeal is received.

2.  The RO should then readjudicate the 
veteran's claim for an earlier effective 
date for a 10 percent rating for 
gallbladder removal due to cholecystitis, 
considering the determination in the CUE 
claim.  If the effective date claim 
remains denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


